Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Interview Summary:
Examiner contacted applicant representative T. Daniel Christenbury on 04/15/2021 with proposed claim amendments (see below for details), and later on 04/16/2021 discussed the proposed claim amendments with applicant representative Lisa Lint.
Authorization for this examiner’s amendment was given in a telephonic interview with applicant representative Lisa Lint on April 20, 2021.

Amendments to the claims:
The application has been amended as follows: 

Cancel claims 6 and 10-12.

9. A microbial fermentation raw material containing the glucose composition of claim 19
In claims 13, line 3, replace "12" with --9--.
In claim 14, line 1, replace "6" with --19--.
In claim 15, line 1, replace "6" with --19--.
In claim 16, line 1, replace "6" with --19--.
In claim 17, line 1, replace "6" with --19--.
In claim 18, line 1, replace "6" with --19--.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, in general, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KADE ARIANI/Primary Examiner, Art Unit 1651